Citation Nr: 0605826	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability, to include neck pain, chronic 
headaches, depression and double vision.

2.  Entitlement to service connection for cervical spine 
disability, to include neck pain, chronic headaches, 
depression and double vision. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran was a member of the Army Reserve, National Guard 
of Maryland from September 1966 to August 1969.  He also had 
active duty service from June 1975 to June 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held at the RO in November 2001. 
The Board remanded the case to the RO in September 2003. 


FINDINGS OF FACT

1.  Service connection for cervical spine disability, to 
include neck pain, chronic headaches, depression and double 
vision was denied by an August 1999 rating decision; a timely 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Certain evidence received since the August 1999 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for cervical spine 
disability, to include neck pain, chronic headaches, 
depression and double vision, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fully decide the merits of the claim.

3.  Cervical spine disability, to include neck pain, chronic 
headaches, depression and double vision was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any cervical spine disability otherwise 
related to such service or to any injury during service. 


CONCLUSIONS OF LAW

1.  The August 1999 rating decision which denied entitlement 
to service connection for cervical spine disability, to 
include neck pain, chronic headaches, depression and double 
vision is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the August 1999 rating 
decision denying service connection for cervical spine 
disability to include neck pain, chronic headaches, 
depression and double vision is new and material, and the 
claim for that benefit has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Cervical spine disability, to include neck pain, chronic 
headaches, depression and double vision was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an August 2001 letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the August 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at page 2, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  On 
remand, VCAA notices were sent to the veteran in April 2004 
and November 2004.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in August 2000, the 
veteran claimed service connection for cervical spine 
disability, to include neck pain, chronic headaches, 
depression and double vision, which was denied in an August 
2000 rating decision.  In August 2001, a letter was issued 
which notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  As noted, additional 
letters including VCAA notice were furnished in April and 
November 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in January 2002.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Further, as mentioned above, on 
remand, the veteran was provided with additional VCAA 
notices.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, reserve personnel records, private 
medical records and a VA examination.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4) (2005).  
No additional pertinent evidence has been identified by the 
claimant.  

The veteran was afforded VA examinations in April 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

II.  New and Material Evidence

A claim of service connection for cervical spine disability, 
to include neck pain, chronic headaches, depression and 
double vision was denied by the RO in an August 1999 rating 
decision.  The veteran was furnished notice of the August 
1999 rating decision by letter dated September 10, 1999.  
However, it does not appear that a timely notice of 
disagreement was received to initiate an appeal from the 
August 1999 rating decision.  The RO did subsequently confirm 
the denial in the August 2000 rating decision from which the 
present appeal arises.  A notice of disagreement was received 
on September 22, 2000.  However, although this was a timely 
notice of disagreement to the August 2000 rating decision, 
more than one year had passed since the veteran was furnished 
notice of the August 1999 rating decision.  The Board 
therefore finds that the August 1999 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim, which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation.  See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case as the 
veteran's current attempt to reopen the claim of entitlement 
to service connection for cervical spine disability, to 
include neck pain, chronic headaches, depression and double 
vision was received in August 2000.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The pertinent evidence added to the record subsequent to the 
August 1999 rating decision consists of: National Guard 
personnel records; VA treatment records; statements from a VA 
therapist and gerontological nurse practitioner; and an April 
2004 VA examination report.  Significantly, the additional 
records include diagnoses of degenerative joint disease and 
cervical spondylosis with foraminal stenosis.  The statements 
and VA examination report include an opinion as to etiology.  
This evidence is new as it was not of record at the time of 
the prior final rating decision and it is material as it 
gives an opinion as to causation. 

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for 
cervical spine disability, to include neck pain, chronic 
headaches, depression and double vision; is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of entitlement to service 
connection for right knee disability is reopened.  38 
U.S.C.A. § 5108.

III.  Service Connection

The veteran is claiming entitlement to service connection for 
cervical spine disability to include neck pain, chronic 
headaches, depression and double vision.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran claims that he injured his neck when he slipped 
off a truck during active duty for training in January 1969.  
Private treatment records from January 1969 to February 1969 
showed that the veteran was treated for pain in the back of 
his neck.  The private practitioner noted some limitation of 
motion of the cervical spine and tenderness to pressure over 
the sides of the midline.  Neurological examination was 
negative.  X-rays of the cervical spine failed to show any 
evidence of fracture or dislocation.  The opinion was that 
the veteran had a mild sprain of the cervical spine.  After 
an informal line of duty investigation in March 1969, it was 
found that the injury had occurred in the line of duty. 

The veteran entered active service duty in June 1975.  The 
August 1975 entrance service examination and February 1978 
discharge service examination showed the neck and spine to be 
clinically evaluated as normal.  The veteran's 
contemporaneous medical histories expressly denied swollen or 
painful joints or recurrent back pain.  There was no other 
mention of cervical spine/neck pain in his history.  There 
was one service treatment record in June 1976 that referred 
to a stiff neck, but this seemed to be in related to a head 
cold and nothing was mentioned about the veteran's previous 
cervical spine sprain.  

The first post service treatment record is a June 1990 
private report, received in August 2000, which indicated that 
the veteran had experienced pain in his neck between his 
shoulders since 1985, which is 16 years after the January 
1969 injury.  The practitioner's impression was possible 
degenerative cervical dorsal disc disease. 

In September 2003, the Board remanded the case to the RO for 
further development.  The veteran was afforded VA 
examinations in April 2004 for his cervical spine, 
neurological disorders and psychological disorders.  The VA 
medical doctor who conducted the cervical spine examination 
noted that he reviewed the claims file in detail.  He 
indicated that the veteran slipped off the back of a truck in 
January 1969 and, according the veteran, landed on his feet.  
The examiner diagnosed the veteran with multilevel cervical 
spondylosis with foraminal stenosis.  The examiner found that 
it was less likely than not that the veteran's current 
cervical spine problems resulted from the fall in January 
1969.  The examiner noted that it would be very unlikely for 
a fall of only a few feet in which the veteran landed on his 
feet and did not strike his head or neck would cause any 
significant long-term cervical spine disability.  The Board 
finds that this examiner's opinion has a high probative value 
because he reviewed the entire claims file in detail and is a 
medical doctor.  Additional examinations done in April 2004 
did find that the veteran's headaches and depression were 
related to his neck disability.

The record also consists of VA treatment records from 
September 2003 to November 2004.  These records showed that 
the veteran had degenerative joint disease of the cervical 
spine.  To support his claim, the veteran submitted a 
November 2004 treatment record that referred to the veteran's 
fall from a military truck and stated that the veteran had 
experienced chronic neck pain since the fall.  However, this 
is not a medical opinion as to causation of the veteran's 
cervical spine disability; the doctor is merely reciting the 
veteran's own history.  Further, there is no indication that 
this doctor reviewed the veteran's claims file.  

In November 2004, the veteran also submitted a statement from 
a VA licensed professional counselor, medic and nurse.  The 
statement indicated that he had reviewed the veteran's 
service medical records and notations regarding injuries that 
he received.  He stated that it was at least as likely as not 
that the veteran's long term cervical spine disability was 
caused by this incident.  However, this statement has 
diminished probative value.  It does not indicate that he 
actually examined the veteran and it appears that he did not 
review the rest of the claims file.  Further, this statement 
was done by someone who obviously has medical training, but 
is not a medical doctor like the examiner who performed the 
April 2004 VA examination.  

The veteran also included a November 2004 statement from a VA 
gerontological nurse practitioner who stated that he believed 
that the cervical spine pain started and has progressively 
worsened following the fall in 1969.  However, the nurse 
practitioner did not indicate that he reviewed any of the 
claims file and appears to have based his opinion solely on 
the veteran's own history.  Further, it does not appear that 
he examined the veteran's cervical spine and again, he is not 
a medical doctor like the April 2004 examiner.  Thus, this 
statement also has less probative value than the April 2004 
opinion by a medical doctor who had the opportunity to not 
only examine the veteran, but to review the claims file.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
January 1969 injury resulted in a chronic cervical spine 
disability.  Instead, the overall evidence shows that the 
veteran's 1969 cervical spine strain was acute in nature and 
resolved shortly thereafter.  This is supported by the April 
2004 VA opinion.  Moreover, the finding of a clinically 
normal spine by military medical personnel at the August 1975 
entrance examination and February 1978 discharge examination 
from active duty is significant because it shows that in the 
opinion of medically trained individuals, the neck and spine 
were clinically normal at those times.  It is also 
significant to note that this was six to nine years after the 
1969 injury with no showing of any residuals.  The veteran's 
contemporaneous medical histories did not refer to any 
cervical spine problems or neck pain, and expressly denied 
recurrent back pain.  Moreover, upon discharge from active 
service in June 1978, the veteran filed a claim for service 
connection but did not include any reference to a cervical 
spine disability, which further suggests  that the veteran 
himself did not believe he had a chronic cervical spine 
disability at that time.  

Further, the veteran testified at the Board hearing that he 
had sought treatment with other private doctors throughout 
the years since his injury concerning his cervical spine 
disability.  The Board held the case open for 60 days after 
the hearing to give the veteran a chance to submit additional 
medical evidence.  However, the veteran has not submitted any 
further information concerning these private doctors. 

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's current cervical 
spine disability is not related to his active service.  The 
April 2005 VA examination report, which has a high probative 
value, stated that the veteran's cervical spine disability 
was not related to service.  Further, the record shows that 
it was 16 years from the date of the injury in January 1969 
until the first medical evidence of a cervical spine 
disability, which referenced that the pain started in 1985, 
so there is no supporting evidence of continuity of pertinent 
symptomatology.  Moreover, there is no evidence of arthritis 
in the cervical spine within one year after service so the 
service incurrence of arthritis may not be presumed.  The 
Board acknowledges the April 2004 VA examinations that 
related the veteran's headaches and depression to his 
cervical spine disability.  However, since the cervical spine 
disability is not service connected, its related symptoms 
also cannot be found to be related to service.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for cervical spine disability, to include neck pain, chronic 
headaches, depression and double vision.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the 
claim for service connection.  To this extent, the appeal is 
granted.  

Service connection for cervical spine disability, to include 
neck pain, chronic headaches, depression and double vision is 
not warranted.  To this extent, the appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


